 



Exhibit 10.1
AMENDED AND RESTATED
CORRECTIONS CORPORATION OF AMERICA
NON-EMPLOYEE DIRECTOR
DEFERRED COMPENSATION PLAN
RECITALS:
     A. Corrections Corporation of America (the “Company”) has established and
currently maintains the Corrections Corporation of America Non-Employee Director
Deferred Compensation Plan (the “Plan”). The Plan is administered by the
Committee (as herein defined), which has the right, subject to certain
limitations, to amend the Plan. The Committee desires to amend and restate the
Plan on the terms and conditions hereinafter set forth.
     B. The Plan was adopted and is maintained for purposes of providing
benefits to certain non-employee Directors of the Company.
ARTICLE I
GENERAL
     Section 1.1 Purpose of the Plan. The purpose of this Plan is to reward
non-employee Directors of the Company who have contributed to the Company’s
success and are expected to continue to contribute to such success in the
future. The Plan generally provides such non-employee Directors with the
opportunity to defer a portion of their compensation on the terms and conditions
set forth herein.
     Section 1.2 Effective Date. The effective date of the Plan was originally
June 1, 2002. Except as set forth herein or as otherwise required by the
context, the effective date of this amendment and restatement of the Plan is
January 1, 2005.
     Section 1.3 Gender and Number. For purposes of interpreting the provisions
of this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.
ARTICLE II
DEFINITIONS
     Section 2.1 Account. Account means, with respect to each Director, the
account maintained by the Company for each Participant in accordance with
Article III hereof.
     Section 2.2 Beneficiary. Beneficiary means the person or persons designated
by a Participant as his or her beneficiary hereunder in accordance with the
provisions of Article IV.

1



--------------------------------------------------------------------------------



 



     Section 2.3 Board. Board means the Board of Directors of the Company.
     Section 2.4 Change in Control. Change in Control means the happening of any
of the following:
     (a) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, other than the Company
or a wholly-owned subsidiary thereof or any employee benefit plan of the Company
or any of its Subsidiaries, becomes the beneficial owner of the Company’s
securities having 50% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); or
     (b) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions less than a majority
of the combined voting power of the then outstanding securities of the Company
or any successor corporation or entity entitled to vote generally in the
election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or
     (c) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
(2/3) of the directors of the Company then still in office who were directors of
the Company at the beginning of any such period.
     Section 2.5 Code. Code means the Internal Revenue Code of 1986, as the same
may from time to time be amended.
     Section 2.6 Committee. Committee means the Compensation Committee of the
Board or, if none, the Board or another committee designated by the Board to
discharge the duties of the Committee hereunder.
     Section 2.7 Company. Company means Corrections Corporation of America, a
Maryland corporation, or any successor thereto.
     Section 2.8 Deferrals. Deferrals has the meaning ascribed to it in
Section 3.1(a) hereof.

2



--------------------------------------------------------------------------------



 



     Section 2.9 Deferred Compensation Benefit. Deferred Compensation Benefit
means, with respect to each Participant as of any date, such Participant’s
vested benefit as determined pursuant to Article III hereof.
     Section 2.10 Director. Director means each member of the Company’s Board
who is not also an employee of the Company or a Subsidiary. Each Director shall
be eligible to participate in the Plan; provided, however, that the Committee
may from time to time, in its sole discretion with or without cause, revoke a
Director’s eligibility to participate in the Plan upon ninety (90) days’ written
notice. Any such revocation shall not, however, reduce any Deferred Compensation
Benefits to which the Director may be entitled at the time of such revocation.
In addition, any such revocation shall not be effective until the first day of
the Plan Year following the Plan Year in which such revocation occurs.
     Section 2.11 Director Fees. Director Fees means the fees a Director is
entitled to receive as compensation for his services as a Director and includes,
without limitation, retainer fees, Director meeting fees and committee meeting
fees.
     Section 2.12 Disability. Disability means (i) a Participant’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less that twelve (12) months or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
the Participant is receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering the
Company’s employees.
     Section 2.13 Earnings. Earnings means the earnings credited to each
Participant’s Account in accordance with Section 3.1(b) hereof.
     Section 2.14 Participant. Participant means any Director who elects to
participate in the Plan by making Deferrals hereunder.
     Section 2.15 Payment Date(s). Payment Date(s) means, with respect to each
Participant, the commencement date(s) of the payment of such Participant’s
Deferred Compensation Benefits as elected in accordance with Section 3.2(a), as
the same may be modified pursuant to Section 3.3(c)(iii).
     Section 2.16 Plan. Plan means the Corrections Corporation of America
Non-Employee Director Deferred Compensation Plan, as amended herein and as may
from time to time be amended hereafter.
     Section 2.17 Plan Year. Plan Year means the calendar year, except that the
first Plan Year shall commence June 1, 2002 and end December 31, 2002.

3



--------------------------------------------------------------------------------



 



     Section 2.18 Separation from Service. Separation from Service shall mean a
Participant’s “separation from service” as such term is defined under
Section 1.409A-1(h) of the U.S. Treasury Regulations.
     Section 2.19 Subsidiary. Subsidiary means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if each
of the corporations (other than the last corporation in the unbroken chain) owns
stock possessing more than 50% of the total combined voting power of all classes
of stock in one of the other corporations in the chain.
     Section 2.20 Trust Agreement. Trust Agreement means any trust agreement
entered into in connection with the Plan, as the same may from time to time be
amended.
     Section 2.21 Trust Fund. Trust Fund means the amounts contributed from time
to time by the Company to the Trustee in accordance with Section 6.3 hereof,
plus any earnings thereon. The Trust Fund shall be held, administered and
distributed by the Trustee pursuant to the Trust Agreement.
     Section 2.22 Trustee. Trustee means the person or persons designated as
trustee under the Trust Agreement.
     Section 2.23 Unforeseeable Emergency. Unforeseeable Emergency means an
event which results (or will result) in severe financial hardship to the
Participant as a consequence of an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as determined under Section 152 of the Code, without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B)) or loss of the Participant’s property
due to casualty or other similar extraordinary and unforeseen circumstances
beyond the control of the Participant. Examples of what is not considered to be
an Unforeseeable Emergency include the need to send a Participant’s child to
college and the desire to purchase a house.
ARTICLE III
DEFERRED COMPENSATION BENEFITS
     Section 3.1 Deferred Compensation Benefits.
     (a) Deferrals. From time to time, each Participant may file a written
election with the Committee directing the Company to reduce his Director Fees
and to credit the amount of any such reduction (the “Deferrals”) to the Account
established and maintained for such Participant pursuant to Section 3.5. Written
elections hereunder shall be made in accordance with rules established by the
Committee, subject to the limitations set forth in Section 3.3, and shall
include the information described in Section 3.2. Deferrals shall be credited to
each Participant’s Account as of such time or times determined by the Committee,
but not later than thirty (30) days after the date on which the related Director
Fees otherwise would have been paid.
     (b) Earnings. From time to time, there shall be credited to the Account of
each Participant Earnings with respect to Deferrals and Earnings previously
credited to such Account

4



--------------------------------------------------------------------------------



 



in accordance herewith. The rate of Earnings shall be determined from time to
time by the Committee and may be commensurate with the rate of return (positive
or negative) on securities (including Company stock) selected by the Committee;
provided, however, that after the occurrence of a Change in Control, the rate of
Earnings shall not be less than 8% per annum. Until such time as the Committee
determines otherwise, the rate of Earnings for any Plan Year shall equal the
actual rate of return earned by the Company on any investments held as part of
the Trust Fund and designated by the Committee as a funding mechanism for
meeting the Company’s obligations under this Plan. Earnings shall be credited to
each Participant’s Account as of such time or times determined by the Committee.
     (c) Vesting. Each Participant shall at all times be 100% vested in
Deferrals and Earnings credited to his Account.
     3.2 Payment of Deferred Compensation Benefits.
     (a) Payment Dates Generally. Each deferral election described in
Section 3.1(a) shall also contain the Participant’s election regarding the
Payment Date for the portion of his Deferred Compensation Benefits to which such
election relates. The Payment Date may be any date or time specified by the
Participant and permitted by the Committee, subject to the following
limitations:
     (i) Except as otherwise set forth in Section 3.4, a Participant shall not
be entitled to receive payment of any portion of his Deferred Compensation
Benefits earlier than the first to occur of (A) sixty (60) days after the
Participant’s Separation from Service; (B) the date of the Participant’s
Disability; (C) the date of the Participant’s death; or (D) the first day of the
sixth (6th) Plan Year following the Plan Year in which such Participant first
began participating in the Plan.
     (ii) Payment of a Participant’s Deferred Compensation Benefits must
commence on or before the later of (A) sixty (60) days after such Participant’s
Separation from Service, or (B) the fifteenth (15th) day of the month next
following the month in which such Participant attains age seventy (70).
     (iii) Payment of a Participant’s Deferred Compensation Benefits may begin
on as many as, but not more than, three (3) different Payment Dates.
     (iv) The form of payment of any Deferred Compensation Benefits (as
determined under subparagraph (b) below) that begin on a particular Payment Date
must be the same.
     (b) Form of Payment. Each deferral election described in Section 3.1(a)
shall also contain the Participant’s election regarding the form of payment of
the portion of his Account to which such election applies. In each election
form, the Participant may elect to receive payment of the portion of his
Deferred Compensation Benefits to which such election applies in one (but not
more than one) of the following forms:

5



--------------------------------------------------------------------------------



 



     (i) a lump sum payment; or
     (ii) to the extent permitted by the Committee in its discretion, in equal
monthly installments over a period not exceeding sixty (60) months.
Deferred Compensation Benefits shall be paid in cash, unless the Participant or
Beneficiary consents to payment in the form of other property.
     3.3 Deferral Elections; Modifications.
     (a) Deferral Elections Generally. Each written election described in
Section 3.1(a) shall be made at such time and in such manner as determined by
the Committee but in no event later than December 31 of the year prior to the
beginning of the Plan Year for which it is to be effective; provided, however,
that in the year in which a Participant first becomes eligible to participate in
the Plan, such election may be made within thirty (30) days after the
Participant becomes eligible to participate, but such election shall be
effective only with respect to compensation for services performed after the
date the election is made. Except as otherwise provided in subparagraph (c) or
on an election form, any elections as to Payment Dates or form of benefit made
pursuant to Section 3.2 shall be irrevocable as to any Deferred Compensation
Benefits that accrue while such elections are in effect.
     (b) Certain Limitations on Deferrals. For each Plan Year, a Participant may
defer an amount up to 100% of the Director Fees earned by the Participant during
such Plan Year. Except as otherwise provided in subparagraph (a), a Participant
may defer hereunder only Director Fees that are earned on or after the date the
election is filed with the Committee.
     (c) Termination or Modification of Elections. Notwithstanding the last
sentence of subparagraph (a):
     (i) no revocation of a written election described in Section 3.1(a) shall
take effect until the first day of the Plan Year following the Plan Year in
which the Committee receives such revocation;
     (ii) a written election described in Section 3.1(a) shall automatically
terminate on the earliest to occur of (A) the termination of a Participant’s
status as a Director for any reason or (B) the termination of the Plan; and
     (iii) if permitted by the Committee in its sole discretion, a Participant
may change any Payment Date (but not the form of benefit) previously designated
by the Participant pursuant to Section 3.2, provided, however, that: (A) the
Participant must make an election designating the new Payment Date at least
twelve (12) months prior to the Payment Date previously designated; (B) such
election shall not take effect until at least twelve (12) months after the date
on which it is made; (C) the new Payment Date must be at least five (5) years
later in time than the Payment Date previously designated; (D) all payments that
otherwise would have begun on the Payment Date previously designated must, after
such change, begin on the new Payment Date; and (E) the new

6



--------------------------------------------------------------------------------



 



Payment Date designated by the Participant must otherwise comply with the
requirements of Section 3.2.
     Section 3.4 Special Rules Related to Distributions.
     (a) Unforeseeable Emergency Distributions. The Committee may at any time,
upon written request of the Participant, cause to be paid to such Participant an
amount equal to all or any part of such Participant’s Deferred Compensation
Benefits if the Committee determines, in its absolute discretion based on such
reasonable evidence that it shall require, that such a payment or payments is
necessary for the purpose of alleviating the consequences of an Unforeseeable
Emergency occurring with respect to the Participant. This decision will be
determined based upon the relevant facts and circumstances of each case.
Payments of amounts because of an Unforeseeable Emergency shall be permitted
only to the extent reasonably necessary to satisfy the emergency need (including
amounts necessary to pay any Federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the distribution) and shall not
be permitted to the extent such need may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent liquidation would not itself cause severe financial
hardship), or by the cessation of Deferrals under the Plan.
     (b) Small Accounts. If a Participant’s Account is $15,500 (this amount
shall be adjusted for cost-of-living increases pursuant to Section 402(g)(4) of
the Code) or less at the time of the Participant’s Separation from Service, such
Participant’s Deferred Compensation Benefits shall automatically be paid to him
in a single lump sum payment as soon as practicable following Separation from
Service.
     Section 3.5 Participants’ Accounts. The Company shall establish and
maintain an Account for each Director and such sub-accounts as the Committee
deems necessary or appropriate. Each Account so established shall be credited as
appropriate for Deferrals and Earnings with respect to such Deferrals and
debited for any distributions from such Account.
ARTICLE IV
BENEFICIARIES
     Section 4.1 Beneficiary Designations. A designation of a Beneficiary
hereunder may be made only by an instrument (in form acceptable to the
Committee) signed by the Participant and filed with the Committee prior to the
Participant’s death. In the absence of such a designation and at any other time
when there is no existing Beneficiary designated hereunder, the Beneficiary of a
Participant shall be his estate. A person designated by a Participant as his
Beneficiary who dies or which ceases to exist shall not be entitled to any part
of any payment thereafter to be made to the Participant’s Beneficiary unless the
Participant’s designation specifically provides to the contrary. If two or more
persons designated as a Participant’s Beneficiary are in existence with respect
to a single Deferred Compensation Benefit, the amount of any payment to the
Beneficiary under this Plan shall be divided equally among such persons, unless
the Participant’s designation specifically provided to the contrary.

7



--------------------------------------------------------------------------------



 



     Section 4.2 Change in Beneficiary. A Participant may, at any time and from
time to time, change a Beneficiary designation hereunder without the consent of
any existing Beneficiary or any other person. Any change in Beneficiary shall be
made by giving written notice thereof to the Committee and any change shall be
effective only if received by the Committee prior to the death of the
Participant.
     Section 4.3 Distributions to Beneficiaries. The Beneficiary or
Beneficiaries of a Participant shall be entitled to receive the unpaid Deferred
Compensation Benefits to which the Participant was entitled at his death payable
in a lump sum as soon as practicable following the date of the Participant’s
death.
ARTICLE V
MISCELLANEOUS
     Section 5.1 Liability of Company. Nothing in this Plan shall constitute the
creation of a trust or other fiduciary relationship between the Company and any
Participant, Beneficiary or any other person.
     Section 5.2 Ownership of Assets; Relationship with Company. Notwithstanding
anything herein to the contrary, Participants shall have no right, title or
interest whatsoever in or to the Accounts or the Deferred Compensation Benefits.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between the Company and any Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company.
     Section 5.3 No Guarantee of Continued Status as Director. Nothing in this
Plan shall be construed as guaranteeing future status as a Director to any
Participant.
     Section 5.4 Payment to Guardian. If a benefit payable hereunder is payable
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his property, the Committee may direct payment of
such benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or person. The Committee may require such
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Company from all liability with respect to such
benefit.
     Section 5.5 Assignment. No right or interest under this Plan of any
Participant or Beneficiary shall be assignable or transferable in any manner or
be subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process or in any manner be liable for or subject to the debts or liabilities of
the Participant or Beneficiary.
     Section 5.6 Severability. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.

8



--------------------------------------------------------------------------------



 



     Section 5.7 Expenses; Liability for Benefits. The Company shall be liable
for the payment of the Deferred Compensation Benefits which are payable
hereunder to the Directors and for the expenses of administering the Plan, as
determined by the Committee.
ARTICLE VI
ADMINISTRATION OF PLAN
     Section 6.1 Administration.
     (a) General. The Plan shall be administered by the Committee. The Committee
shall have sole and absolute discretion to interpret where necessary all
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to determine the rights and status under the Plan
of Participants or other persons, to resolve questions or disputes arising under
the Plan and to make any determinations with respect to the benefits payable
under the Plan and the persons entitled thereto as may be necessary for the
purposes of the Plan. The Committee’s determination of the rights of any
Director shall be final and binding on all persons, subject only to the appeal
provisions outlined in Section 6.4 hereof.
     (b) Compliance with Tax Provisions. The Plan is intended to comply with the
provisions of Section 409A of the Code (including the U.S. Treasury Regulations
and other guidance issued thereunder), and the Committee shall interpret the
Plan in a manner consistent therewith.
     (c) Delegation of Duties. The Committee may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of Deferred Compensation
Benefits, to a named administrator or administrators.
     Section 6.2 Regulations. The Committee may promulgate any rules and
regulations it deems necessary in order to carry out the purposes of the Plan or
to interpret the provisions of the Plan; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of the Plan.
The rules, regulations and interpretations made by the Committee shall, subject
only to the appeal provisions outlined in Section 6.4 hereof, be final and
binding on all persons.
     Section 6.3 Trust Fund. The Company shall, from time to time but not less
often than quarterly, contribute to the Trustee such amounts as the Company
deems necessary or appropriate to fund the full amount of Deferred Compensation
Benefits accrued hereunder. The Trustee shall invest and reinvest the Trust Fund
in accordance with the terms of this Plan and the Trust Agreement. At the option
of the Company, the Company may pay from its funds, or may direct the Trustee to
pay from the Trust Fund, all expenses of administering the Trust Fund, including
Trustee’s fees and expenses, and all taxes and other expenses attributable to
the Trust Fund, all as determined by the Company.

9



--------------------------------------------------------------------------------



 



     Section 6.4 Appeal Provisions. The Committee shall determine the rights of
any Director or former Director to any Deferred Compensation Benefits hereunder.
Any Director or former Director who believes that he has not received the
Deferred Compensation Benefits to which he is entitled under the Plan may file a
claim in writing with the Committee. The Committee shall, no later than 90 days
after the receipt of a claim (unless special circumstances require an extension
of up to 90 additional days, provided that written notice of the extension of
time is given to the claimant within the first 90 day period), either allow or
deny the claim in writing. If a claimant does not receive written notice of the
Committee’s decision on his claim within the above mentioned period, the claim
shall be deemed to have been denied in full.
     A denial of a claim by the Committee, wholly or partially, shall be written
in a manner calculated to be understood by the claimant and shall include:
     (a) the specific reasons for the denial;
     (b) specific reference to pertinent Plan provisions on which the denial is
based;
     (c) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (d) an explanation of the claim review procedure.
     A claimant whose claim is denied (or his duly authorized representative)
may within 60 days after receipt of denial of a claim file with the Committee a
written request for a review of such claim. If the claimant does not file a
request for review of his claim within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Committee on his
claim. If such an appeal is so filed within such 60-day period, the Company (or
its delegate) shall conduct a full and fair review of such claim. During such
review, the claimant shall be given the opportunity to review documents that are
pertinent to his claim and to submit issues and comments in writing.
     The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within
60 days after the receipt of the request for review (unless special
circumstances require an extension of up to 60 additional days, in which case
written notice of such extension shall be given to the claimant prior to the
commencement of such extension). Such decision shall be written in a manner
calculated to be understood by the claimant, shall state the specific reasons
for the decision and the specific Plan provisions on which the decision was
based and shall, to the extent permitted by law, be final and binding on all
interested persons. If the decision on review is not furnished to the claimant
within the above-mentioned time period, the claim shall be deemed to have been
denied on review.
     Section 6.5 Revocability of Committee/Company Action. Any action taken by
the Committee with respect to the rights or benefits under the Plan of any
Director or former Director shall be revocable by the Committee as to payments
not yet made to such person, and acceptance of any Deferred Compensation
Benefits under the Plan constitutes acceptance of and

10



--------------------------------------------------------------------------------



 



agreement to the Committee’s or the Company’s making any appropriate adjustments
in future payments to such person (or to recover from such person) any excess
payment or underpayment previously made to him.
     Section 6.6 Amendment. The Committee may at any time amend any or all of
the provisions of this Plan, except that no such amendment may (a) reduce the
balance of any Participant’s Account as of the date of such amendment,
(b) change the time or form of distribution from a Participant’s Account or
(c) materially change the provisions of the Plan applicable to a Participant’s
Account upon a Change in Control, without the prior written consent of such
Participant. Any amendment shall be in the form of a written instrument executed
by an officer of the Company pursuant to a resolution adopted by the Committee.
Subject to the foregoing provisions of this Section 6.6, such amendment shall
become effective as of the date specified in such instrument or, if no such date
is specified, on the date of its execution.
     Section 6.7 Termination. The Committee, in its discretion (without the
consent of any Subsidiary which adopts the Plan), may terminate this Plan and
pay amounts due hereunder to the full extent permitted by and in accordance with
Section 409A of the Code (including, but not limited to,
Section 1.409A-3(j)(4)(ix) of the U.S. Treasury Regulations), except that no
such termination may (a) reduce the balance of any Participant’s Account as of
the date of such termination or (b) materially change the provisions of the Plan
applicable to a Participant’s Account upon a Change in Control, without the
prior written consent of such Participant. Any such termination shall be
expressed in the form of a written instrument executed by an officer of the
Company pursuant to a resolution adopted by the Committee. Subject to the
foregoing provisions of this Section 6.7, such termination shall become
effective as of the date specified in such instrument or, if no such date is
specified, on the date of its execution. Written notice of any termination shall
be given to the Participants as soon as practicable after the instrument is
executed.
[Signature page to Follow]

11



--------------------------------------------------------------------------------



 



     Executed this 15th day of August, 2007.

                  CORRECTIONS CORPORATION OF AMERICA    
 
           
 
  By:   /s/ David M. Garfinkle    
 
     
 
   
 
  Its:   Vice President, Finance and Controller     
 
     
 
   

12